Citation Nr: 1826478	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) in excess of 30 percent from May 19, 2011, an initial rating in excess of 50 percent from April 26, 2012, and an initial rating in excess of 70 percent from August 20, 2014.

2. Entitlement to an increased rating in excess of 0 percent for residuals of a right great toe fracture.

3. Entitlement to an initial rating for recurrent furunculosis and cystic acne in excess of 0 percent from May 29, 1970 to May 18, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In the May 2012 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent effective May 19, 2011.  That same month, the Veteran filed a Notice of Disagreement (NOD), seeking a higher initial evaluation for his service-connected PTSD.  In a September 2014 rating decision, the RO granted service connection for MDD, and increased the evaluation of PTSD together with MDD to 50 percent effective April 26, 2012, and to 70 percent effective August 20, 2014.  As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The issues of entitlement to an increased rating in excess of 0 percent for residuals of a right great toe fracture and entitlement to an initial rating for recurrent furunculosis and cystic acne in excess of 0 percent from May 29, 1970 to May 18, 2011, and in excess of 10 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from May 19, 2011 to April 25, 2012, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

2. For the period from April 26, 2012 to August 19, 2014, the Veteran's PTSD have been productive of occupational and social impairment with reduced reliability and productivity.

3. For the period from August 20, 2014, total occupational and social impairment due to PTSD and MDD has not been shown.


CONCLUSIONS OF LAW

1. For the period from May 19, 2011 to April 25, 2012, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).

2. For the period from April 26, 2012 to August 19, 2014, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).

3. For the period from August 20, 2014, the criteria for an initial evaluation in excess of 70 percent for PTSD and MDD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial and Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
PTSD and MDD

The Veteran is in receipt of a 30-percent rating from May 19, 2011 to April 25, 2012, a 50-percent rating from April 26, 2012 to August 19, 2014, and a 70-percent rating from August 20, 2014, under Diagnostic Code 9411.

As the Veteran here is appealing the original assignment of a disability evaluation following the award of service connection, the entire appeal period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders, in pertinent part, provides for a rating of 30 percent if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70-percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100-percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  

If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997), cert. denied, 523 U.S. 1046 (1998).

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the Global Assessment of Functioning (GAF) score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  This case was certified to the Board in November 2015.  Therefore, the DSM-5 applies.

i.	Entitlement to an Initial Evaluation in Excess of 30 Percent for Service-Connected PTSD for the Period from May 19, 2011 to April 25, 2012

Relevant Facts for the Period from May 19, 2011 to April 25, 2012

The record reflects that there are no VA treatment records relevant to the Veteran's PTSD claim that are in the claims file relevant to the period from May 19, 2011 to April 25, 2012.

In January 2012, the Veteran presented to a VA Compensation and Pension Examination (VA examination).  The examiner diagnosed the Veteran with PTSD and reported that upon mental status examination, the Veteran exhibited depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impaired judgment, difficulty in adapting to stressful circumstances (including work or a worklike setting).  The examiner also stated that the Veteran's PTSD symptoms are "very mild at this time, and only present when the Veteran is reminded of his trauma."  

As to his occupational or social functioning, the examiner determined that although PTSD has been formally diagnosed, the PTSD symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

Legal Analysis and Conclusion

After reviewing all of the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a higher initial rating of 50 percent, but no higher, under the current rating criteria, for the period from May 19, 2011 to April 25, 2012.

At his January 2012 VA examination, the Veteran was reported to exhibit symptoms such as weekly panic attacks, impaired memory, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that this medical evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology most nearly approximates occupational and social impairment with reduced reliability and productivity, which is reflected by a higher initial rating of 50 percent for the relevant period on appeal.  The 50 percent rating criteria specifically contemplate the aforementioned symptoms, which include weekly panic attacks, impaired memory, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.  See also 38 C.F.R. § 4.7 (2017).

However, neither a 70-percent rating nor 100-percent rating is warranted here, as the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas due to PTSD or total occupational and social impairment due to PTSD.  As noted above, the January 2012 VA examiner determined that the Veteran's PTSD symptoms are only present when the Veteran is reminded of his trauma and that otherwise, his symptoms are "mild" for this period.  

Moreover, the examiner did not find, and no medical records show, that the Veteran was experiencing any symptoms specifically contemplated, or similarly contemplated, under the 70-percent or 100-percent rating of DC 9411, to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 70 or 100 percent.  Indeed, in making this decision, the Board is mindful that the Court in Vazquez-Claudio has held that psychiatric ratings are symptom driven.  713 F.3d at 117.  

The Board has also considered the Veteran's statements regarding his PTSD symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's PTSD than his statements.  Given such, the Board does not find that a rating of 70 percent or 100 percent, as the record stands, is warranted.

As such, resolving doubt in the Veteran's favor, the Board concludes that an entitlement to a higher initial rating of 50 percent, but no higher, for PTSD, for the period from May 19, 2011 to April 25, 2012, is granted.


ii.	Entitlement to an Initial Evaluation in Excess of 50 Percent for Service-Connected PTSD for the Period From April 26, 2012 to August 19, 2014

Relevant Facts for the Period from April 26, 2012 to August 19, 2014

The record reflects that all of the VA treatment records relevant to the Veteran's PTSD claim that are in the claims file relevant to the period from April 26, 2012 to August 19, 2014 show that the Veteran's PTSD symptoms include anger and irritability, nightmares (a little bit), flashbacks (a little bit), physical reactions when  reminded of trigger events (quite a bit), avoidance of thinking or talking about trigger events (moderately), trouble remembering important parts of trigger events (a little bit), racing mind, anxiety, depression, and being easily startled.  

These records also report that the Veteran denied experiencing suicidal ideation and feelings of hopelessness.  He is further noted in these records as appearing appropriately dressed, neatly groomed, cooperative, and having good eye contact.  His speech was rated to be coherent and without evidence of delusion, hallucination, or thoughts of harming anyone.  His cognition was grossly intact.  

Legal Analysis and Conclusion

After reviewing all of the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment an initial rating of 50 percent under the current rating criteria, for the period from April 26, 2012 to August 19, 2014.

The Board finds that the aforementioned medical evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity throughout the relevant period on appeal.  

Moreover, neither a 70-percent rating nor 100-percent rating is warranted here, as the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas due to PTSD or total occupational and social impairment due to PTSD at any time during the period on appeal.  As noted above, the VA treatment records show that the Veteran regularly appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  His speech was rated to be coherent and without evidence of delusion, hallucination, or thoughts of harming anyone.  His cognition was grossly intact.  

While the Board acknowledges the Veteran's reports of experiencing many flashbacks and intrusive thoughts about his past trauma, the Board notes that the Veteran has not reported experiencing any delusions or hallucinations or anything similar (see Mauerhan v. Principi, 16 Vet. App. 436, 436 (2002)), in connection with his PTSD, much less to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 70 percent.  See also Vazquez-Claudio, 713 F.3d at 117.  The Veteran has denied persistent delusions or hallucinations, and medical evidence of record indicates that he is able to communicate clearly.  There is no evidence of psychosis attributable to his service-connected PTSD.  

The Veteran also admitted to experiencing anger and irritability during this period.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson, 557 F.3d at 1355.  Evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's PTSD than his statements.  

There is also no evidence to indicate that he is in persistent danger to himself or anyone else.  

In light of the above, the Board finds that the Veteran's PTSD symptoms do not demonstrate total impairment, or even impairment in most areas.  Given such, the Board does not find that a rating of 70 percent or 100 percent, as the record stands, is warranted.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology most nearly approximates occupational and social impairment with reduced reliability and productivity, which is reflected by an initial rating of 50 percent for the relevant period on appeal.  

As such, the Board concludes that an entitlement to an initial rating in excess of 50 percent for PTSD, for the period from April 26, 2012 to August 19, 2014 is denied. 


iii.	Entitlement to an Initial Evaluation in Excess of 70 Percent for Service-Connected PTSD & MDD for the Period From August 20, 2014

Relevant Facts for the Period From August 20, 2014

On August 20, 2014, the Veteran was evaluated at a Review Examination for PTSD.  The examiner diagnosed the Veteran with PTSD and MDD under Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and reported that upon mental status examination, the Veteran's exhibited symptoms that include nightmares (at least once a week), flashbacks (one to two times a month), intense psychological distress at exposure to cues (he is triggered between two and four times a week), physiological reactivity at exposure to cues (he is triggered between two and four times a week), avoidance of thoughts/feelings/conversations associated with the trauma, hypervigilance, depressed mood for more days than not, low energy or fatigue, decreased concentration, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability, sense of nervous system damage/feelings of worthlessness, persistent negative mood, and diminished interest in activities/lack of motivation.  

The examiner further reported the Veteran exhibited occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The examiner noted that the Veteran was casually dressed and well-groomed, had excellent eye contact and posture, and good hygiene.  The Veteran was also reported to display good and appropriate behavior on all accounts with normal level of activity.  He was further reported to have appeared oriented to time, place, person, and purpose.  He did not display any obvious signs of memory problems across the interview, as evidenced by his ability to track questions and produce response form immediate, short term, long term, and episodic memory.  He showed normal, well-organized, logical, and coherent speech.  There was no impairment in organization of thinking or communication.  He denied having any hallucinations and delusions and did not present any obvious signs of psychosis across the interview.

The Veteran also reported to the August 2014 examiner that he had not had any treatment for mental health issues since his last examination.  The Veteran noted that he was placed on medications for hepatitis C, but became extremely depressed and suicidal.   His wife also reported that he became somewhat violent and once shoved her.  The Veteran denied having that level of depression currently, though. 

Veteran also denied symptoms of panic attacks, agoraphobia, specific phobias, obsessions, and compulsions.  The Veteran also denied hopelessness, suicidal ideation, and any previous suicide attempts.

Legal Analysis and Conclusion

After reviewing all of the relevant evidence, the Board finds that for the period from August 20, 2014, the preponderance of the evidence reflects that the Veteran's PTSD and MDD have been productive of occupational and social impairment with deficiencies in most areas throughout the entire period on appeal.  The Board notes that the August 2014 VA examiner also did not find that the Veteran's social and occupational impairment was total.  

While the Board notes that at the August 2014 VA examination, the Veteran expressed that he experienced suicidal thoughts when placed on medications for hepatatits C, he denied suicidal ideation as to his PTSD or MDD, and in any event, suicidal ideation is a symptom that is already contemplated by the criteria for a 70-percent rating, of which the Veteran is already in receipt.  To qualify for a 100 percent evaluation, there must be evidence of a persistent danger of hurting oneself, and the medical and lay evidence of record do not support that such a symptom or similar symptom exists for this time period.  Here, the Veteran denied having suicidal ideation at all of his other examinations.

The Board also acknowledges that during this period, the Veteran reported that he was experiencing flashbacks and nightmares.  However, the Board notes that "persistent delusions or hallucinations," or anything similar (see Mauerhan, 16 Vet. App. at 436), are not present to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 100 percent.  See id.; see also Vazquez-Claudio, 713 F.3d at 117.  In fact, none the Veteran's medical records and examination reports demonstrate that the Veteran had any impairment in thought process or communications or delusional ideas.  Moreover, the August 2014 VA examiner also found that there was no impairment in organization of thinking or communication on the part of the Veteran.  The Veteran is also reported to have denied having any hallucinations and delusions and did not present any obvious signs of psychosis across the interview.

There is also evidence of impaired impulse control, as the Veteran admitted to experiencing anger, irritability, and hostility, during this period.  However, these symptoms are fully accounted for in the 70-percent evaluation criteria.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 ("impaired impulse control, such as unprovoked irritability with periods of violence").  

In short, the record demonstrates that for this period there is significant impairment associated with PTSD and MDD especially in areas such as work, social and family relations, judgment, thinking, and mood, which more nearly approximates a rating of 70 percent.  See 38 C.F.R § 4.7.  Moreover, a 100-percent rating is not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD and MDD for this time period.  As noted above, the Veteran regularly appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He consistently denied having any persistent delusions or hallucinations, and the medical evidence of record indicates that he was able to communicate clearly during this period.  There is also no evidence of psychosis.  Indeed, the record shows that the Veteran has been orientated to time and place.  

It is also notable that no examiner found, no medical records show, and the Veteran himself did not assert, that the Veteran experienced any symptom specifically contemplated under the 100-percent rating of DC 9411, to the requisite levels of frequency, severity, and duration that would allow for a higher rating of 100 percent.  See also Vazquez-Claudio, 713 F.3d at 117.  

In light of the above, the Board finds that the Veteran's PTSD and MDD do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating, from August 20, 2014. 


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD, for the period from May 19, 2011 to April 25, 2012, is granted. 

Entitlement to an initial rating in excess of 50 percent for PTSD, for the period from April 26, 2012 to August 19, 2014 is denied. 

For the period from August 20, 2014, entitlement to an initial evaluation in excess of 70 percent for PTSD and MDD is denied.


REMAND

Residuals of a Right Great Toe Fracture

With respect to the Veteran's higher initial rating claim for residuals of a right great toe fracture, the Veteran last underwent a VA examination to assess the severity of his service-connected residuals of a right great toe fracture in September 2014.  

Since this examination was conducted, however, the United States Court of Appeals for Veterans Claims (Court) issued decisions in the cases of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), which affect the Veteran's case.  In Correia and Sharp, the Court determined that additional requirements must be met prior to finding that a VA examination for disabilities, including of the right great toe, is adequate.  See id.  Thus, it is necessary to ensure that the new VA examination to be obtained on remand additionally complies with the requirements of the holding in Correia and Sharp.
  
Recurrent Furunculosis and Cystic Acne

Moreover, the Veteran's service-connected recurrent furunculosis and cystic acne are rated under Diagnostic Code 7828 (acne).  DC 7828 specifically provides that acne can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.  

The December 2011 VA examiner, who examined the Veteran for a Skin Disease Disability Benefits Questionnaire in December 2011, noted that the Veteran suffered from frequent carbuncles, furuncles, and infected sebaceous cysts mainly on his upper posterior neck, chest and arms ever since he was in the Army.  The examiner also noted that, since then, the Veteran has had recurrent infections in these areas that sometimes required incision and drainage, and which in turn, caused scarring or disfigurement of the head, face, or neck.  More specifically, the examiner stated that the Veteran had scars from the incision and drainage of infected lesions on the back of the Veteran's upper neck at the hairline, and on his chest and back.  

However, the examiner did not provide any other information as to these scars.  There are also no specific findings with respect to the extent of any lesions, scars, or other manifestations associated with the Veteran's recurrent furunculosis and cystic acne in the record. 

Furthermore, no scars disability benefits questionnaire was completed for the Veteran, even though it was indicated in the Skin Disease Disability Benefits Questionnaire form that one should be provided.  

Because DC 7828 specifically provides that the Veteran could potentially be rated under another DC, including for scars, the claim should be remanded for additional development.  Upon remand, the Veteran should be afforded with a new examination that renders specific findings with respect to the existence and extent of any lesions, scars, or other manifestations associated with the Veteran's recurrent furunculosis and cystic acne so that the Board may properly adjudicate the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to determine the current severity of his residuals of a right great toe fracture.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should report all signs and symptoms necessary for evaluating the Veteran's residuals of a right great toe fracture under the rating criteria.

The examiner should also provide the range of motion in degrees of the right great toe.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the residuals of a right great toe fracture.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

3. Arrange for the Veteran to undergo a VA skin examination, to be performed by an appropriate VA medical examiner, to assess the symptoms and severity of the Veteran's recurrent furunculosis and cystic acne with scarring.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

All necessary tests and studies should be performed. Current unretouched photographs should also be taken and associated with the claims folder.  The examiner should render specific findings with respect to the existence and extent of any lesions, scars, or other manifestations associated with the Veteran's recurrent furunculosis and cystic acne, including scarring, to include opinions as to the following:

(a) The examiner should describe any furunculosis and cystic acne and associated scarring, and indicate the location of recurrent furunculosis and cystic acne and associated scarring, whether it is deep or superficial, and whether or not it affects 40 percent or more of the face and neck.

(b) The examiner should note the size of any associated scars in square inches or square centimeters.

(c) The examiner should also indicate whether any associated scar is unstable or painful; deep or superficial; and linear or nonlinear. 

(d) The examiner should address whether or not the Veteran's recurrent furunculosis and cystic acne and associated scars or scarring is manifested by any of the following characteristics of disfigurement: (1) scars that are five inches or more (13 centimeters or more) in length; (2) scars that are at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) surface contour of the scar is elevated or depressed on palpation; (4) scars that are adherent to the underlying tissue; (5) skin is hypopigmented or hyperpigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); (8) skin is indurated or inflexible in an area exceeding six square inches (39 square centimeters)?

(e) The examiner should describe each medication used for recurrent furunculosis and cystic acne and any associated scars or scarring (i.e., whether the medication is topical, corticosteroid, etc.), and the duration for which each medication is required during the past 12-month period.

(f) The examiner should comment upon the impact, if any, the Veteran's recurrent furunculosis and cystic acne with associated scars or scarring has on his activities of daily living and/or occupational functioning.

4. For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

5. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7. After completion of the above development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


